97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Bonita Jones LOWRY, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.Jonathan LOWRY, Defendant--Appellant.
Nos. 96-6441, 96-6442.
United States Court of Appeals, Fourth Circuit.
Sept. 17, 1996.

John Britton Russell, Jr., SHUFORD, RUBIN & GIBNEY, Richmond, Virginia;  David Eason Boone, Raymond Archie Carpenter, Jr., BOONE, BEALE, CARPENTER & COSBY, Richmond, Virginia, for Appellants.  Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order dismissing their motion filed under 28 U.S.C. § 2255 (1988), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   Appellants' cases were referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellants that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellants failed to timely object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).   See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellants have waived appellate review by failing to file objections after receiving proper notice.  Accordingly, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.